      Case 1:17-cv-00365-DAE-AWA Document 302-1 Filed 01/28/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,
                                                 §
                                                 §
        Plaintiffs,
                                                 §
                                                 §     Civil Action No. 1:17-cv-00365-DAE-AWA
vs.
                                                 §
                                                 §
GRANDE COMMUNICATIONS
                                                 §
NETWORKS LLC,
                                                 §
                                                 §
        Defendant.
                                                 §
                                                 §
                                             EXHIBIT 1

                      PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS

         Pursuant to Local Civil Rule 16(e)-1 and this Court’s Order Setting Jury Selection/Trial

 and Related Deadlines (Dkt. 275), Plaintiffs respectfully submit the following Proposed Voir

 Dire Questions.1 Plaintiffs reserve the right to add to, or withdraw, questions in light of the

 Court’s rulings on the parties’ motions in limine.

      1. Please describe the highest level of education you completed. If college or higher, please
         identify your major.
      2. What is your current employment status?
      3. What is your current job or, if you are disabled, unemployed, a homemaker, or a stay-at-
         home-parent, what was your most recent job?
             a. How many jobs have you had in the past 10 years?
             b. What was the main reason you changed jobs?
      4. Do you have any background, training, or experience in the law?
      5. If you or anyone in your immediate family is a lawyer, please explain who, where, and
         what type of law is involved.
      6. What does your spouse or significant other do for work, if applicable?
      7. Have you ever served as a juror before now?

 1
   Plaintiffs submit that certain general background questions could be posed to prospective jurors
 in advance through a questionnaire.

                                                  1
Case 1:17-cv-00365-DAE-AWA Document 302-1 Filed 01/28/20 Page 2 of 5




   a. If so, please explain how many times, whether you were a juror on civil or criminal
      jury or a grand jury.
   b. If so, did your involvement in that case affect your perception about the legal system?
      If so, how?
8. Would serving as a juror for a trial that may last about two weeks be a personal or
   financial hardship to you?
9. Have you ever been accused of breaking an important agreement or contract? If so,
   please explain.
10. Has anyone in a contract with you ever tried to get more than they were entitled to in the
    contract?
11. Have you ever been sued? If so, please explain the nature of the case and the outcome.
12. Is there any reason you could not issue a damages award authorized by law to Plaintiffs if
    the evidence supports such an award? If so, please explain.
13. Do you believe that there are too many frivolous lawsuits nowadays? If so, can you
    explain why or give any examples?
14. Have you or anyone close to you ever worked for Grande Communications Networks
    LLC, Patriot Media Consulting LLC, TPG Capital, Wave Broadband, RCN Telecom,
    Atlantic Broadband, Radiate LLC, or any related company? If so, who, in what capacity,
    and when?
15. Have you or anyone close to you ever worked directly or indirectly for any other cable
    company or provider of internet service? If so, please explain.
16. Do you get or have you ever gotten any internet, television, or phone services from
    Grande? If so, please describe when and whether you currently get any of these services
    from Grande.
17. Grande is a local company although its owner is not local. Do you think the fact that
    Grande is a local company that employs Austin residents might tend to tilt the scale
    towards Grande’s side?
18. The record labels are headquartered out of town. Do you think that might tilt the scale
    against the record labels in this case?
19. Have you or anyone close to you ever worked directly or indirectly for a technology or
    software company? If so, please explain.
20. Do you have any investments of any kind that you think could be negatively affected by
    the outcome of this case? If so, please explain.
21. Do you believe that all music on the internet should be available for free? If so, please
    explain.
22. Do you have any negative opinions about record labels for any reason? Privately - If so,
    please explain.
23. Have you ever downloaded music from the internet? If so, when and where did you get it
    from?


                                             2
Case 1:17-cv-00365-DAE-AWA Document 302-1 Filed 01/28/20 Page 3 of 5




24. Have you ever used any music streaming services? If so, which ones and did you pay for
    the accounts?
25. Have you ever heard or read about lawsuits in which the music industry sued people for
    illegally downloading and distributing music online? If yes,
   a. Were you or anyone you know sued or threatened to be sued?
   b. Would that make you feel negatively about the music industry, even a little bit, in this
      case?
26. Are you at all concerned or unsure that the outcome of this lawsuit could negatively
    impact you in any way? Privately - please explain.
27. Without providing any details, do you have any concern whatsoever that you or anyone
    close to you might ever be accused of illegally downloading or distributing music or
    videos from the internet?
28. Do you know what a peer-to-peer network is? If yes, have you ever used one?
   a. Privately – Which one? For what?
29. Do you know what BitTorrent is? If yes, have you ever used it to share music or videos
    online?
30. Have you ever downloaded content from any BitTorrent website, including:
    ThePirateBay, KickassTorrents, Torrentz, Torrentz2, RARBG, PublicBT, Extratorrent, or
    any other BitTorrent website?
31. Have you ever watched any videos or listened to any music that you obtained through
    any streamripping service? Privately – please explain.
32. Are you or have you ever been a member, contributor or supporter of the Electronic
    Frontier Foundation, often referred to as the EFF?
33. Have you ever read or visited Ars Technica or TorrentFreak?
34. Have you ever heard of a company called Rightscorp, formerly known as Digital Rights
    Corporation? If yes, do you have any negative opinions about Rightscorp?
35. Do you have any experience with companies that detect online file sharing through
    BitTorrent or other peer-to-peer networks?
36. Have you or anyone in your family ever received a notice of copyright infringement or
    otherwise been accused of infringing a copyright? Privately – please explain.
37. Have you ever had your internet service suspended or terminated for any reason?
    Privately - Why?
38. Do you think it is at all unfair to hold a cable company or provider of internet service
    liable for infringement by its subscribers when the company has been told about the
    infringement on its network, but fails to stop it?
39. If your personal feelings are different than the law, is there any reason you would have
    even a little doubt that you could ignore your feelings and follow the law 100%?




                                             3
Case 1:17-cv-00365-DAE-AWA Document 302-1 Filed 01/28/20 Page 4 of 5




40. Do you know of anything I haven’t addressed that might prevent you from rendering an
    impartial verdict based solely on the evidence and on [my/The Judge’s] instructions to
    you about the law?




                                           4
    Case 1:17-cv-00365-DAE-AWA Document 302-1 Filed 01/28/20 Page 5 of 5




Dated: January 28, 2020           Respectfully submitted,

                                  By:     /s/ Andrew H. Bart
                                  Andrew H. Bart (admitted pro hac vice)
                                  Jacob L. Tracer (admitted pro hac vice)
                                  Jenner & Block
                                  919 Third Avenue
                                  New York, NY 10022
                                  Telephone: (212) 891-1600
                                  Facsimile: (212) 891-1699
                                  abart@jenner.com
                                  jtracer@jenner.com

                                  Jonathan E. Missner (admitted pro hac vice)
                                  Robert B. Gilmore (admitted pro hac vice)
                                  Philip J. O’Beirne (admitted pro hac vice)
                                  Michael A. Petrino (admitted pro hac vice)
                                  Kevin L. Attridge (admitted pro hac vice)
                                  Stein Mitchell Beato & Missner LLP
                                  901 15th Street, N.W., Suite 700
                                  Washington, DC 20005
                                  Telephone: (202) 737-7777
                                  Facsimile: (202) 296-8312
                                  jmissner@steinmitchell.com
                                  rgilmore@steinmitchell.com
                                  pobeirne@steinmitchell.com
                                  mpetrino@steinmitchell.com
                                  kattridge@steinmitchell.com

                                  Daniel C. Bitting (State Bar No. 02362480)
                                  Paige A. Amstutz (State Bar No. 00796136)
                                  Scott Douglass & McConnico LLP
                                  303 Colorado Street, Suite 2400
                                  Austin, TX 78701
                                  Telephone: (512) 495-6300
                                  Facsimile: (512) 495-6399
                                  dbitting@scottdoug.com
                                  pamstutz@scottdoug.com

                                  Attorneys for Plaintiffs




                                      5
